Citation Nr: 0928210	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  07-01 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active duty from June 1942 to October 1944.  
While on active duty he participated in 61 combat missions 
over the European Theater of Operations.  He died in March 
2005.

The appellant, who is the Veteran's widow, appealed a 
February 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine.

In June 2006, the appellant testified during a personal 
hearing at the RO.  A transcript of that hearing is of 
record.

The Board of Veterans' Appeals (Board) notes that, after the 
issuance of the November 2006 supplemental statement of the 
case (SSOC), in August 2007, the appellant submitted new and 
relevant medical evidence in support of her claim without a 
waiver of initial RO review.  However, given the Board's 
determination herein, granting her claim on appeal, no 
further action is warranted.  See 38 C.F.R. §§ 20.800, 
20.1304(c) (2008).





FINDINGS OF FACT

1.  The cause of the Veteran's March 2005 death, according to 
the death certificate, was ischemic heart disease.  
Parkinson's diease was another significant condition that 
contributed to, but did not result in, the underlying cause 
of the Veteran's death.

2.  At the time of the Veteran's death, service connection 
was in effect for posttraumatic stress disorder (PTSD), 
evaluated as 50 percent disabling; status post fracture of 
the right femur with one inch shortening, muscle atrophy, and 
genu recurvatum of the right knee with laxity, evaluated as 
30 percent disabling; status post fracture of the right ankle 
and foot with osteoporosis and a history of a metatarsal 
callous, evaluated as 20 percent disabling; and functional 
scoliosis of the lumbar spine with osteoporosis, evaluated as 
10 percent disabling.  A total rating based upon individual 
unemployability due to service-connected disabilities (TDIU) 
was in effect since August 1997

3.  Resolving reasonable doubt in the appellant's favor the 
objective and competent (medical) evidence of record 
demonstrates that PTSD contributed substantially or 
materially to the Veteran's heart disease.


CONCLUSION OF LAW

Resolving doubt in the appellant's favor PTSD substantially 
and materially contributed in producing the Veteran's death 
due to heart disease.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.312, 
3.326 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially amended the provisions of Chapter 51 of Title 
38 of the United States Code, concerning the notice and 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(now codified as amended at 38 U.S.C.A. § 5103).

In view of the favorable disposition of this appeal, 
discussed below, VA has satisfied its duty to assist the 
appellant in apprising her as to the evidence needed, and in 
obtaining evidence pertaining to her claim, under the VCAA.  
Given the Board's action herein, granting the claim on 
appeal, any violation of the holding in Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007) (regarding the particularized 
notice required in dependency and indemnity compensation 
claims, such as this one) is rendered moot.

II. Factual Background

The appellant is seeking entitlement to service connection 
for the cause of the Veteran's death.  She argues that he 
experienced emotional problems including anxiety after 
discharge from service during World War II that caused his 
service-connected PTSD, and that disorder contributed to the 
ischemic heart disease from which he died.  She also 
testified that they were married 30 years and, in her January 
2007 substantive appeal, said that he had a heart attack in 
May 1991 and suffered from anxiety and withdrawal problems 
during their life together.  

According to the evidence of record, the Veteran died in 
March 2005.  The death certificate lists the cause of death 
as ischemic heart disease.  Parkinson's disease was a 
significant condition that contributed to death but did not 
result in the underlying cause of the Veteran's death.  An 
autopsy was not performed. 

At the time of the Veteran's death, service connection was in 
effect for PTSD, evaluated as 50 percent disabling; status 
post fracture of the right femur with one inch shortening, 
muscle atrophy, and genu recurvatum of the right knee with 
laxity, evaluated as 30 percent disabling; status post 
fracture of the right ankle and foot with osteoporosis and a 
history of a metatarsal callous, evaluated as 20 percent 
disabling; and functional scoliosis of the lumbar spine with 
osteoporosis, evaluated as 10 percent disabling.  A total 
disability evaluation based on individual unemployability due 
to service connected disorders was in effect since August 
1997.

Service treatment records are not referable to complaints or 
diagnosis of, or treatment for, heart disease.

The record includes a May 1998 private psychological 
evaluation prepared by Dr. Kerry E. Kimball, who diagnosed 
the Veteran with PTSD.  Dr. Kimball concluded that the 
Veteran had coped with PTSD since 1945 and had symptoms that 
waxed and waned, historically.

A November 1998 rating decision granted entitlement to 
service connection for PTSD, and assigned a 50 percent 
rating.

A May 1999 VA examination report reflects the Veteran's past 
medical history of service-connected disabilities evidently 
related to an aircraft explosion during World War II.  It was 
noted that the Veteran's medical history included coronary 
artery disease and myocardial infarction.

A June 1999 rating decision awarded a total disability 
evaluation based on individual unemployability due to service 
connected disorders effective from August 1997.

In an October 2005 signed statement, Scott M. Chase, D.O., 
said that the Veteran's death "was due to Ischemic Heart 
Disease with a contributing factor of [PTSD] due to his 
service related issues".

In an August 2006 signed statement, Dr. Kimball 
"distinctly" recalled evaluating the Veteran in 1997.  Dr. 
Kimball was "sure" that the Veteran suffered the effects of 
PTSD all of his adult life after military service.  It was 
noted that the Veteran was "highly avoidant" on the subject 
of his service, and that his 1997 diagnosis so many years of 
discharge "affected many aspect[s] of [his] life and ability 
to function particularly socially".  According to Dr. 
Kimball, PTSD is an "anxiety based" disorder and "it may 
be implied that [the Veteran] was subject to extreme levels 
of stress hormone during the War and as a result throughout 
his life".  Dr. Kimball said that "I concur with Dr. Scott 
Chase...that such a diagnosis could play a role in [the 
Veteran's] subsequent heart disease".

In an August 2007 signed statement, Dr. Chase said that he 
was the Veteran's treating physician for the latter years of 
his life.  It was noted that the Veteran suffered from 
several chronic medical conditions but it was his end stage 
ischemic heart disease that ultimately played the largest 
role in his death.  Dr. Chase stated that "[i]t is now clear 
to me that the stress endured by [the Veteran] during his 
military service caused the development of his PTSD which in 
turn contributed greatly to his heart disease in later 
life".  According to Dr. Chase, the Veteran's "death due to 
his ischemic heart disease can now be directly linked to is 
duties in WWII".



II.	Legal Analysis

Pursuant to 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008), a veteran is entitled to disability compensation for 
disability resulting from personal injury or disease incurred 
in or aggravated by service.

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and 
cardiovascular disease becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
active duty, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309 (2008).  While the disease need not be diagnosed within 
the presumptive period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

In this case, the appellant contends that the Veteran's 
service-connected PTSD caused or contributed to ischemic 
heart disease that led to his ultimate death.  In October 
2005 and August 2007, Dr. Chase, the Veteran's treating 
physician, opined that PTSD "contributed greatly" to the 
Veteran's heart disease which he developed in his later life, 
and that the Veteran's "death due to ischemic heart disease 
can now be directly linked to his duties during WWII".  
Moreover, in August 2006, Dr. Kimball, the psychologist who 
initially diagnosed the Veteran with PTSD in 1997, also 
concluded that the Veteran's PTSD could play a role in his 
subsequent heart disease (from which he ultimately died).  
Here, the probative medical evidence provides a reasonable 
basis for holding that PTSD was of such severity as to have a 
material influence in accelerating the Veteran's death from 
ischemic heart disease.  See 38 C.F.R. § 3.312(c)(3), (4)

Reading the evidence in the light most favorable to the 
appellant, the Board thus concludes that the Veteran's PTSD, 
substantially or materially contributed to cause his death 
from ischemic heart disease.  There is no medical evidence of 
record to the contrary.  

The Board notes that, in denying the appellant's claim in its 
February 2006 rating decision and July 2006 statement of the 
case, the RO appeared to rely on "a study of the National 
Center for [PTSD]" to the effect that there was no generally 
accepted positive relationship between PTSD and any 
cardiovascular disorder.  However, neither a copy of the 
study nor any specific information about it, e.g., the date, 
author(s), etc., was provided to substantiate the RO's 
conclusion.  Evidence which is not of record may not be 
considered.  Moreover, there is no evidence that the 
referenced literature addresses the individual specifics of 
the appellant's case.  Hence, even if available, it would be 
of minimal probative value.  Sacks v. West, 11 Vet. App. 314 
(1998).

Resolving the benefit of the doubt in the appellant's favor 
entitlement to service connection for the cause of the 
Veteran's death is granted.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


